DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending for examination.

Claim Objections
Regarding claim 13, lines 3, 5-8 start with capital letter. Please consider to amend to lower case letter.  
The claim does not end with a period. Please consider to amend. 

Regarding claim 14-18, are also objected because they depend on claim 13.

Regarding claim 15, does not end with a period. Please consider to amend.

Regarding claims 19, lines 3-4 start with capital letter. Please consider to amend to lower case letter.  

Regarding claim 20, is also objected because it depends on claim 19.

Regarding claims 20, lines 2-3 start with capital letter. Please consider to amend to lower case letter.  

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCrary (Pub. No.: US 2007/0271683 A1).

Regarding claim 1, McCrary teaches a therapeutic cognitive focus device for providing a variety of tactile sensations to the finger, thumbs, and palm of a hand of a user (Fig. 1 garment attachment 10, para [0019], “With reference first to FIG. 1, the attachment of this invention, which is indicated generally at 10, is shown secured to the lower edge of a pants leg 12. While a pants leg is illustrated, it should be noted that the attachment of this invention could be secured to sleeves, skirts, etc.”. The garment provides tactile sensations to the user’s hand when the user’s moves or touches the garment) comprising: 
An elongated body having a top surface (Fig. 2, front/top surface of the garment), a first end, and a second end (Fig. 3, ends 14.1 and 14.2), the first end adapted to connect to the second end (para [0020], “As shown in FIGS. 2 and 3 the band of material is generally rectangular before it is applied to the garment. However, the band of material may be tubular with the ends 14.1 and 14.2 being sewn together or joined together in any conventional manner.”); 
A first focus element attached to the top surface (Fig. 2, Fig. 6, first ornament 20):
At least one string attached to and extended freely from the body As can be seen from FIGS. 1, 2, and 6 ornaments 20 provided. As illustrated, the ornaments consist of a plurality of short strings of beads”):  
A second focusing element attached to a distal end of the at least one string (Fig. 2, Fig. 6, second ornament 20. The figures show the heart or round bead attached to the end of the ornament 20);
A third focusing element attached to the top surface (Fig. 2, top band 22, para [0021], “The ornaments may be secured to either the top edge of the first band, or to a second band 22, which second band also functions to conceal the top edge of the ornamentation when it is secured to the top edge of the first band 14.”).

Regarding claim 15, McCrary teaches the device according to claim 13, wherein the body is made of flexible material (para [0020], “While in most cases the material will be of a cloth fabric, it is possible that the band of material may be formed of other flexible materials.”).  

Regarding claim 16, McCrary teaches the device according to claim 13. wherein the first and second focusing elements comprise at least one bead (Fig. 2, each of the first and second ornament comprises of at least one bead).  

Regarding claim 18, McCrary teaches the device according to claim 13, the at least one string can be extended to a predetermined length (Fig. 2, the ornament 20 can be extended to a specific length shown in the drawing).  

Regarding claim 19, McCrary teaches a method of cognitive therapy in a classroom or learning environment utilizing a focus band having a plurality of focus elements (Fig. 1 garment attachment 10, para [0019]. It is inherent that the wearer can wear the garment attachment to anywhere the wearer desired, such as inside of a classroom), the steps involving: 
Orienting the band on the palm of a hand to dispose a focus element: and 
Engaging at least one focus element for tactile sensations to increase cognitive focus (It is inherent that the wearer can place the beads of the ornaments on the wearer’s hand to engage the beads to increase sensation and cognitive focus).  
According to the MPEP 2114 section II, the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. McCrary teaches the garment attachment comprises of ornamental beads that the wearer can touch to increase tactile sensations and focus is structurally the same as the claimed focus band. 

Regarding claim 20, McCrary teaches a method according to claim 19,  
Attaching the focus band to the user to dispose at least two focus elements (para [0019], “With reference first to FIG. 1, the attachment of this invention, which is indicated generally at 10, is shown secured to the lower edge of a pants leg 12. While a pants leg is illustrated, it should be noted that the attachment of this invention could be secured to sleeves, skirts, etc.”): 
Engaging at least one focus element for tactile sensations to increase cognitive focus (It is inherent that the wearer can place the beads of the ornaments on the wearer’s hand to engage the beads to increase sensation and cognitive focus).
According to the MPEP 2114 section II, the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. McCrary teaches the garment attachment comprises of ornamental beads that the wearer can touch to increase tactile sensations and focus is structurally the same as the claimed focus band. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McCrary (Pub. No.: US 2007/0271683 A1) in view of Gilman (Pat. No.: US 6,175,993 B1).

Regarding claim 14, McCrary teaches a device according to claim 13, wherein the ends 14.1 and 14.2 of the garment attachment can be sewn together or by any conventional way but fails to expressly teach wherein a fastener is attached to the first end and the second end of the body, the fastener releasably connecting the first end to the second end.  
However, in the same field of garment, McCrary teaches a clothing pin configured to join two pieces of garments together. See Fig. 1 – Fig. 3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify McCrary to use a clothing pin to join the ends of the garment together to reduce work.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McCrary (Pub. No.: US 2007/0271683 A1) in view of Hale (Pub. No.: US 2010/0242154 A1).

Regarding claim 17, McCrary teaches the device according to claim 16, wherein the third focusing element comprises fabric paint patterns.  
However, in the same field of garment, Hale teaches fabric painted with patterns to increase aesthetic value. Fig. 1 – Fig. 6 and para [0022], “Design pattern 20 may be a design inherent in the fabric of back portion 12, or may be a pattern that is later painted on, etched onto, layered onto, or otherwise added as a secondary step onto back portion 12.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to paint McCrary’s band 22 with patterns to increase aesthetic value.

Allowable Subject Matter
Claims 1-12 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Vazquez (Pat. No.: US 10,086,641 B1) teaches therapeutic cognitive focus device including a rotatable focus element.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 

/ZHEN Y WU/Primary Examiner, Art Unit 2685